ING LOGO AMERICAS US Legal Services J. Neil McMurdie Senior Counsel Tel: 860.580.2824 | Fax: 860.580.4844 Email: neil.mcmurdie@us.ing.com December 3, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Attention: Filing Desk Re: ING Life Insurance and Annuity Company and its Variable Annuity Account C Prospectus Title: Opportunity Plus  Multiple Option Group Variable Annuity Contracts File Nos.: 033-75962 * and 811-02513 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ING Life Insurance and Annuity Company and its Variable Annuity Account C, we hereby certify pursuant to Rule 497(j) under the Securities Act of 1933, as amended, that: · The form of the Prospectus Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and · The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on December 3, 2010. If you have any questions, please call the undersigned at 860-580-2824 or Patricia Guerrera at 860-580-2815. Sincerely, /s/ Neil J. McMurdie Neil J. McMurdie Windsor Site One Orange Way, C1S Windsor, CT 06095-4774 ING North America Insurance Corporation
